DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed August 16, 2022 has been entered.
Applicant’s arguments have been fully considered, in light of the amendment and the discussion that took place during the telephonic interview of August 01, 2022.  During that interview, the Examiner had stated that the amendment, proposed at the time, would overcome the pending rejections made under 35 U.S.C. §§ 102(a)(1) and 103.  Based on the Examiner’s statement, Applicant filed an amendment with the corresponding agreed-to changes.  However, upon further review, the Examiner has found that the amendment does not overcome the current rejections, and that Calleija still anticipates the independent claims as amended.  See the explanations in the rejection below.  In a brief telephone conversation on November 15, 2022, the Examiner informed Edward Steakley (Reg. No.47,964) that an office action would be forthcoming, and would be non-final.  
Applicant’s remarks regarding new claims 21-25 have been fully considered, but are deemed to be moot in view of the new grounds of rejection.
The objection to the disclosure is withdrawn in response to the amendment to the specification.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-15, 17-20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20170359943 to Calleija et al. (hereinafter referred to as “Calleija”).
As to claim 1, Calleija discloses a method comprising:
	receiving data representing an agricultural object into a memory of an agricultural projectile delivery system, the agricultural object being indexed among a plurality of agricultural objects associated within a geographic boundary ([0116]; [0117]; classifies/identifies targets within the environment; [0063], recognition based on Normalized Difference Vegetation Index);
	identifying the agricultural object being associated with a subset of agricultural objects that includes one or more other agricultural objects ([0116]);
	determining a sub-class of the identified agricultural object ([0037], targets are identified and classified, i.e., particular type of weed to determine dosage to use; [0219], automated classification of weeds or other pests into different categories or types to determine quantity and/or type of herbicide or pesticide; i.e., weed is a class, and type of weed is a sub-class);
	based on the sub-class of the identified agricultural object, identifying one or more actions corresponding to the subset of agricultural objects responsive to receiving the data representing the agricultural object ([0109]; [0118] particular control functions based on identified agricultural object; [0037], determines dosage to apply based on weed type; [0219], determines quantity and/or type of herbicide or pesticide to apply based on category or type of weed or other pest);
	selecting at a processor of the agricultural projectile delivery system an emitter with which to perform the one or more actions associated with the agricultural object ([0112]; [0117]); and
	configuring the agricultural projectile delivery system to activate the emitter to propel an agricultural projectile to intercept the agricultural object ([0117]).
As to claim 2, Calleija discloses the method of claim 1, wherein identifying the agricultural object being associated with the subset of agricultural objects comprises:
	identifying a cluster of blossoms ([0125]; [0127]).
As to claim 4, Calleija discloses the method of claim 1, wherein identifying the agricultural object comprises:
	identifying the agricultural object as a blossom ([0125]; [0127]).
As to claim 6, Calleija discloses the method of claim 4, further comprises:
	configuring a first action to germinate the blossom ([0125]); and
	selecting the emitter to propel a germination projectile as the agricultural projectile ([0125]).
As to claim 7, Calleija discloses the method of claim 6, further comprises:
	detecting a first trajectory associated with the emitter to propel the germination projectile to the blossom ([0134]).
As to claim 8, Calleija discloses the method of claim 7, further comprises:
	triggering propulsion of the germination projectile at a point in time during a first time interval to intercept a central portion of the blossom, the blossom being a blossom ([0050]; [0058]-[0059], estimation of location of target based on time; hitting the target would include the central portion).
As to claim 9, Calleija discloses the method of claim 7, further comprising:
	aligning an optical sight to detect the blossom at a horizontal distance from the emitter (Figs.8, 9; [0135], target is in direct line of sight, which would indicate optical sighting).
As to claim 10, Calleija discloses the method of claim 1, further comprising:
	identifying another agricultural object as another blossom in the subset of agricultural objects, the another agricultural object being one of the one or more agricultural objects ([0125]; [0127]).
As to claim 11, Calleija discloses the method of claim 10, further comprising:
	identifying a second action to perform on the another agricultural object ([0118]-[0119], application of fertilizer, herbicide, fungicide, repellent, etc.).
As to claim 12, Calleja discloses the method of claim 11, wherein the another blossom is identified as a lateral blossom ([0023], flower of a vine).
As to claim 13, Calleija discloses the method of claim 12, further comprises:
	configuring a second action to terminate the another blossom ([0118], e.g., herbicide for killing weeds); and
	selecting the emitter to propel a termination projectile as the agricultural projectile ([0117]-[0118]).
As to claim 14, Calleija discloses the method of claim 13, further comprises:
	detecting a second trajectory associated with the emitter to propel the termination projectile to the another blossom, the second trajectory being different than a first trajectory (projectiles are emitted based on identification of the object, [0063], and characteristics of the projectile such as air resistance, [0134]).
As to claim 15, Calleija discloses the method of claim 14, further comprises:
	triggering propulsion of the germination projectile at a point in time during a first time interval or another point in time during a second time interval to intercept a central portion of the blossom ([0050]; [0058]-[0059], estimation of location of target based on time; hitting the target would include the central portion).
As to claim 17, Calleija discloses the method of claim 1, further comprising:
	identifying a state of the agricultural object (implied by its use in pest eradication, weeding, pruning, thinning and harvesting, [0109]).
As to claim 18, Calleija discloses the method of claim 17, wherein identifying the state of the agricultural object comprises:
	analyzing sensor data to identify a stage of the agricultural object (implied by its use in harvesting, [0109]; and pollinating, [0061], i.e., determining when the flower should be pollinated).
As to claim 19, Calleija discloses the method of claim 18, further comprising:
	identifying a predicted stage of the agricultural object based on the data representing an agricultural object ([0061]-[0062]); and
	confirming the staged based on the sensor data ([0061]-[0062]).
As to claim 20, Calleija discloses a system comprising:
	a memory including executable instructions ([0117]); and
	a processor, responsive to executing the instructions ([0117]), is configured to: 
	receive data representing an agricultural object into a memory of an agricultural projectile delivery system, the agricultural object being indexed among a plurality of agricultural objects associated within a geographic boundary ([0116]; [0117]; classifies/identifies targets within the environment; [0063], recognition based on Normalized Difference Vegetation Index);
	identify the agricultural object being associated with a subset of agricultural objects that includes one or more other agricultural objects ([0116]);
	identify one or more actions corresponding to the subset of agricultural objects responsive to receiving the data representing the agricultural object ([0109]; [0118] particular control functions based on identified agricultural object);
	determine a sub-class of the identified agricultural object ([0037], targets are identified and classified, i.e., particular type of weed to determine dosage to use; [0219], automated classification of weeds or other pests into different categories or types to determine quantity and/or type of herbicide or pesticide; i.e., weed is a class, and type of weed is a sub-class);
	based on the sub-class of the identified agricultural object, select at a processor of the agricultural projectile delivery system an emitter with which to perform the one or more actions the action as a first action associated with the agricultural object ([0112]; [0117]; [0036], the classification system provides a discriminating functionality or decision making capability to determine and distinguish one target species from another, and thereby enable determination and selection of the desired output orifice based on position and/or desired control fluid to be fired at the identified target); and
	configure the agricultural projectile delivery system to activate the emitter to propel an agricultural projectile to intercept the agricultural object ([0117]).
As to claim 24, Calleija discloses the method of claim 1, wherein the identified one or more actions are different for different sub-classes of the identified agricultural object ([0037], [0219]).
As to claim 25, Calleija discloses the method of claim 1, wherein the identified agricultural object has been previously indexed with a position of the identified agricultural object ([0063]; [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija.
As to claim 3, Calleija discloses the method of claim 2, but does not disclose wherein identifying the cluster of blossoms comprises: identifying a cluster of apple blossoms.  However, apple blossoms are well known in the art (official notice).  It would have been obvious to one of ordinary skill in the art to adapt Calleija’s invention to identify clusters of apple blossoms because Calleija’s invention is relevant to apples ([0062]).
Regarding claims 5 and 16, Calleija does not disclose the blossom is identified as a king blossom.  However, king blossoms are well known (official notice).  It would have been obvious to one of ordinary skill in the art to adapt Calleija’s invention to identify king blossoms (a type of apple blossom) because Calleija’s invention is relevant to apples ([0062]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija in combination with U.S. Patent Application Publication 20210092891 to Grant et al. (of record, hereinafter referred to as “Grant”).
As to claim 21, Calleija discloses the method of claim 1, but does not disclose wherein the sub-class is a stage of growth of the agricultural object.  However, this is well known in the art.  For example, Grant teaches stage of growth as a sub-class ([0030]; [0040]-[0041], e.g., determines maturity level).  The advantage of this approach is that a more thorough remediation may be implemented (Grant: [0030]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Calleija’s invention according to Grant.
As to claim 22, Calleija and Grant render obvious the method of claim 21, wherein the identified agricultural object was previously identified and treated by the agricultural projectile delivery system when the agricultural object was at earlier stage of growth, and wherein the identified agricultural object is not treated by the agricultural projectile delivery system based on a current stage of growth of the identified agricultural object.  As stage of growth is determined remediation would be selected (Grant: [0030], Fig.6).  This could involve an agricultural object being treated or not being treated. For example, an automatic remediation may involve application of an herbicide (Grant: [0021]; Fig.6, elements 618, 620, 622).  If the agricultural object continues to grow, and becomes intertwined with a nearby desirable plant, then an automatic remediation would not be performed, and human remediation would be required (Grant: [0023]; Fig.6, elements 618, 624).  It would have been obvious to one of ordinary skill in the art to further modify Calleija according to Grant because this would provide improved remediation.  
As to Claim 23, Calleija and Grant render obvious the method of claim 21, wherein the identified agricultural object was previously identified and not treated by the agricultural projectile delivery system when the agricultural object was at earlier stage of growth, and wherein the identified  agricultural object is treated by the agricultural projectile delivery system based on a current stage of growth of the identified agricultural object.  As stage of growth is determined remediation would be selected (Grant: [0030], Fig.6).  This could involve an agricultural object being treated or not being treated.  For example, the system may at first determined that the plant is not undesirable (Grant: Fig.6, element 608).  Later it may determine it is undesirable, and then select and apply an automatic remediation technique (Fig.6, elements 608, 618, 620 and 622).  It would have been obvious to one of ordinary skill in the art to further modify Calleija according to Grant because this would provide improved remediation.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665